Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 01/15/2021.
 	Claims 1-20 are pending in this application. This action is made Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Claims 1, 2, 5-10, 12, 13, 15, 16, 18-20 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated  by Hesse et al. (US Pub No. 2016/0035114).
As to claims 1, 9, 15, Hesse teaches a system comprising:
	a data processor to identify at least two data graphs (i.e. Fig. 5; the model 510; the model 520, [0055]; the first set of nodes, the second set of nodes, [0017]), each data graph including a plurality of data nodes (i.e. Each graph-based representation can comprise a set of nodes and connections between the nodes. Each node can correspond to a data item of the model, [0036]; data items, [0055]), and each data node associated with a plurality of attributes (i.e. the characteristics of the nodes, [0049]; characteristics of the first set of nodes and the second set of nodes, [0017]);
a semantic (i.e. semantic matching, [0049]) relation module to identify, via a processor, semantically similar data nodes (i.e. the data items of the first model and the data items of the second model comprise abstract semantic concepts, [0021]) of the at least two data graphs (i.e. matching the semantics of two different nodes, [0049]); and
	a consolidation module (i.e. Consolidated models, [0016]; FIG. 5 illustrates a sample workflow 500 of consolidation and customization of models, [0054]) to:
		merge the identified semantically similar data nodes of the at least two data graphs via the processor (i.e. A third graph-based representation of a consolidated model can be created based on the matching nodes, [0017]; matching the semantics of two different nodes, [0049]);
		merge the respective plurality of attributes associated with the identified semantically similar data nodes of the at least two data graphs (i.e. the automatic merging of dependency characteristics can be made, [0051]);
		generate a consolidated data graph including the merged data nodes and the merged attributes (i.e. At Stage 2, the created models 510 and 520 can be consolidated to form a consolidated model 530 ... node matching, [0057]; A third graph-based representation of a consolidated model can be created based on the matching nodes, [0017]); and
		cause to display (i.e. a third user can derive a specific model 540 from the consolidated model 530 according to his analysis needs (e.g., logistics data). The specific model 540 can be displayed in a graph form and can optionally be connected to a data source of real data, [0058]), in an interactive graphic user (i.e. the changes of the third user, [0059]) interface of a computing device (i.e. user interaction, [0015]), the consolidated data graph comprising data nodes and edges that are selectable via the interactive graphic user interface (i.e. Models can be visualized using a graph-based representation, [0014]).

As to claims 2, 10, 16, Hesse teaches the semantic relations module is to identify the semantically similar data nodes based on semantic relatedness scores for pairs of data nodes (i.e. the weighting based on the semantic closeness can be applied, [0051]; identifying matching nodes comprises performing a semantic matching technique, [0020]).

As to claims 5, 12, 18, Hesse teaches the data processor is to further:
identify relationships between the plurality of data nodes (i.e. a consolidated model based on the matching nodes, the matching topological features, and the matching dependency characteristics, [0052]), and 
the consolidation module is to further generate the consolidated data graph based on merging relationships associated with the semantically similar data nodes (i.e. Different approaches to merging the data like weighted average for numerical data can be used, [0051]).

As to claims 6, 13, 19, Hesse teaches the consolidation module is to:
merge the respective plurality of attributes after merging the identified semantically similar data nodes (i.e. matching nodes on the basis of their characteristics and merging them if they possess matching concept/data items, [0070]); and
	merge the relationships after merging the respective plurality of attributes (i.e. matching topology of the matched nodes in the model by analyzing their level, layers, and hierarchical structure; d) matching different characteristics of the dependencies ...  of the consolidated model, [0070]).

As per claim 7, Hesse teaches the system of claim 8, wherein the data processor is to perform identification of semantic similarity and merge operations in tandem of each data node (i.e. This consolidation can update the consolidated model 530 with new information (e.g., local characteristics, use-case specific settings) to a new graph representation shown as consolidated model 550, [0059]).

As to claims 8, 20, Hesse teaches each data node of the plurality of data nodes is associated with a particular product or service (i.e. At operation 820, the fourth graph-based representation of the derivative model can be merged with the third graph-based representation of the consolidated model to form a fifth graph-based representation of an updated consolidated model, [0067]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hesse et al. (US Pub No. 2016/0035114), in view of Sweeney et al. (US Pat No. 9,177,248).
As to claims 3, 11, Hesse teaches the semantic relations module is to identify two data nodes as similar if an associated semantic relatedness score exceeds a threshold (i.e. the weighting based on the semantic closeness can be applied, [0051]).
Hesse does not seem to explicitly teach a threshold.
Sweeney teaches “identify two data elements as similar if the respective semantic relatedness score exceeds a threshold” (i.e. a threshold of semantic similarity, col. 33, line 26).
It would have been obvious to one of ordinary skill of the art having the teaching of Hesse, Sweeney before the effective filing date of the claimed invention to modify the system of Hesse to include the limitations as taught by Sweeney. One of ordinary skill in the art would be motivated to make this combination in order to use a third threshold to determine whether a new node is added by merging two concepts in view of Sweeney (col. 77, lines 42-51), as doing so would give the added benefit of having a final method round of consolidation used to disambiguate keyword labels across the entire domain. Such disambiguation may be used to resolve ambiguities that emerge when entities share the same labels, as taught by Sweeney (col. 20, lines 33-48).

Claims 4, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hesse et al. (US Pub No. 2016/0035114), in view of Butters et al. (US Pat No. 8,838,439).
As to claims 4, 14, 17, Hesse teaches:
	parse text of at least two unstructured data objects (i.e. The nodes of the different models can be matched based on the characteristics of the nodes (e.g., position, naming, identification, queries, description, values, etc.) to determine if they represent the same concept or data item and thus can be merged, [0049]),
	generate a grammar tree based on the parsed text of the at least two unstructured data objects (i.e. XML schema matching (e.g., comparing of XML data elements using their names, semantic meaning, structure etc.). Other node matching algorithms are also within the scope of the present disclosure, [0049]), and
determine semantic relatedness scores for pairs of terms of the generated grammar tree based on lengths of paths between the pair of terms in the generated grammar tree (i.e. The topology matching module 430 can analyze the level, layers, and hierarchical structure of the matched nodes, [0050]; Other methods of matching dependency characteristics are also within the scope of the present disclosure, [0051]).
Hesse implicitly teaches the term “grammar” (generate a grammar tree based on the parsed text of the at least two unstructured data objects) as XML schema matching (e.g., comparing of XML data elements using their names, semantic meaning, structure etc.). Other node matching algorithms are also within the scope of the present disclosure, [0049]).
Hesse does not seem to clearly state this term.
Butters teaches this term (i.e. Component terms' parts of term are analysed using a grammar, the sub-concept's part of term is selected from those listed in the lexicon in accordance with a grammar, and a parse tree is generated, col. 8, lines 50-57).
Butters further teaches “determine semantic relatedness scores for pairs of terms of the generated grammar tree based on lengths of paths between the pair of terms in the generated grammar tree” (i.e. the distance between terms can be computed on a conceptual level, col. 3, line 63 to col. 4, line 5; accordance with a grammar, and a parse tree is generated, col. 8, lines 50-57).
It would have been obvious to one of ordinary skill of the art having the teaching of Hesse, Butters before the effective filing date of the claimed invention to modify the system of Hesse to include the limitations as taught by Butters. One of ordinary skill in the art would be motivated to make this combination in order to compute the distance between terms based on a conceptual level in view of Butters (col. 3, line 63 to col. 4, line 5), as doing so would give the added benefit of having the graph representation used by a similarity metric which uses the values of the properties to compute similarity (or, inversely, distance) based on sub-concepts as taught by Butters (col. 5, lines 31-34).

Response to Arguments
	Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive as for the following reasons:
 1) Hesse teaches “merge the identified semantically similar data nodes of the at least two data graphs via the processor, merge the respective plurality of attributes associated the identified semantically similar data nodes of the at least two data graphs, generate a consolidate data graph including the merged data nodes and the merged attributes” as:
the first data graph limitation equates to the first set of nodes, [0017].
	the second data graph limitation equates to the second set of nodes, [0017].
	a plurality of data nodes limitation equates to data items ([0017]).
	a plurality of attributes limitation equates to characteristics (i.e. Matching dependency characteristics between the first set of nodes and the second set of nodes can be identified, [0017]).
merge the identified semantically similar data nodes limitation equates to A third graph-based representation of a consolidated model can be created based on the matching nodes, [0017]; matching the semantics of two different nodes, [0049].
	merging the respective plurality of attributes limitation equates to the automatic merging of dependency characteristics can be made., [0051].
	the merged data nodes limitation equates to the matching nodes (i.e. A third graph-based representation of a consolidated model can be created based on the matching nodes, the matching topological features, and the matching dependency characteristics, [0017]).
	generate a consolidated data graph limitation equates to A third graph-based representation of a consolidated model can be created, [0017] (i.e. A third graph-based representation of a consolidated model can be created based on the matching nodes, the matching topological features, and the matching dependency characteristics, [0017]).	
a consolidated data graph limitation equates to a third graph-based 

representation of a consolidated model, [0017].
	a consolidated data graph limitation further equates to a consolidate model 530 (i.e. At Stage 2, the created models 510 and 520 can be consolidated to form a consolidated model 530. In order to consolidate the created models 510 and 520 into consolidated model 530, the previously discussed operations of node matching, [0057]).

2) Claims 3 and 11
It should be noted that Hesse teaches: “the semantic relations module is to identify two data nodes as similar based on an associated semantic relatedness score” as the weighting based on the semantic closeness can be applied, [0051].
Hesse does not seem to explicitly teach “an associated semantic relatedness score exceeds a threshold”.
Sweeney teaches “an associated semantic relatedness score exceeds a threshold” as a threshold of semantic similarity, col. 33, line 26.
	Hesse and Sweeney teach features that are directed to analogous art and they are directed to the same field of endeavor as the claim invention, such as calculating semantic similarity. Therefore, it would have been obvious to a person of ordinary skill in the data processing before the effective filing date of the claimed invention to incorporate estimating threshold of semantic similarity of Sweene’s in the Hesse system because it would help improve performing a semantic matching technique as detecting a subsumption relationship between two elemental concepts by comparing characteristic concepts associated with the two elemental concepts.

3) Claim 4, 14, and 17
Hesse teaches parse text of at least two unstructured data objects limitation equates to determining if they represent the same concept, [0049].
	generate a grammar tree based on the parsed text of the at least two unstructured data objects limitation equates to comparing of XML data elements using their names, semantic meaning, structure, [0049].
	determine semantic relatedness scores for pairs of terms of the generated grammar tree based on lengths of paths between the pair of terms in the generated grammar tree limitation equates to The topology matching module 430 can analyze the level, layers, and hierarchical structure of the matched nodes, [0050].
Hesse implicitly teaches the term “grammar” (generate a grammar tree based on the parsed text of the at least two unstructured data objects) as XML schema matching (e.g., comparing of XML data elements using their names, semantic meaning, structure etc.). Other node matching algorithms are also within the scope of the present disclosure, [0049]).
Hesse does not clearly state this term.
Butters teaches generate a grammar tree limitation as Component terms' parts of term are analysed using a grammar, col. 8, lines 50-57.
	Hesse and Butters teach features that are directed to analogous art and they are directed to the same field of endeavor as the claim invention, such as compute conceptual similarity between terms for semantic matching. Therefore, it would have been obvious to a person of ordinary skill in the data processing before the effective filing date of the claimed invention to incorporate the Butters teachings in the Hesse system because it would help improve performing a semantic matching technique where the relevance may be associated with a relationship between the two concepts.


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 9:00AM to 5:00PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIRANDA LE/Primary Examiner, Art Unit 2153